STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 16, 2014
                 Plaintiff-Appellee,

v                                                                    No. 316290
                                                                     Mecosta Circuit Court
RICHARD KEVIN WATT,                                                  LC No. 12-007596-FH

                 Defendant-Appellant.


Before: SAAD, P.J., and O’CONNELL and MURRAY, JJ.

PER CURIAM.

       Defendant appeals his jury trial conviction of resisting and obstructing a police officer
under MCL 750.81d(1). For the reasons stated below, we affirm.

                            I. FACTS AND PROCEDURAL HISTORY

        This case springs from defendant’s arrest on September 21, 2012, which occurred after a
verbal dispute with a police officer outside a bar. Defendant’s friend drew the attention of the
officer after throwing a can into the bushes. As the officer spoke with defendant’s friend about
the can throwing, defendant attempted to talk to the officer and intercede on behalf of his friend.
The officer instructed defendant to stay back and not involve himself, but defendant continued to
move toward the officer and ask him questions. At some point, the officer told defendant he
would arrest him, and defendant moved away1 from the scene. However, defendant did not get
very far, as the officer tasered him two times.2

        The prosecution subsequently charged defendant with resisting or obstructing a police
officer pursuant to MCL 750.81d(1). Defendant chose to have a jury trial in the Mecosta Circuit
Court, and the jury heard extensive testimony from defendant, his friends, the officer, and
bystanders. The testimony conflicted on the officer’s demeanor, as some witnesses reported that


1
    It is unclear whether defendant walked or ran away from the officer.
2
 It is also unclear whether the officer ordered the defendant to stop before tasering him: some
witnesses stated that the officer did so; defendant testified that he did not hear the officer say
anything before he was tased.


                                                 -1-
the officer was calm and restrained, while others stated that he was aggressive and unreasonable.
But the evidence clearly established that defendant disobeyed and obstructed the officer, and
knew that the officer was a police officer when he did so. Accordingly, the jury convicted
defendant of violating MCL 750.81d(1).

        On appeal, defendant says: (1) the prosecution failed to present sufficient evidence to
sustain the conviction; and (2) the trial court denied defendant his constitutional right to present a
defense.

                                  II. STANDARD OF REVIEW

        Challenges to the sufficiency of the evidence are reviewed de novo. People v Ericksen,
288 Mich. App. 192, 195; 793 NW2d 120 (2010). The evidence presented is analyzed “in the
light most favorable to the prosecution to determine whether any rational trier of fact could have
found that the essential elements of the crime charged were proven beyond a reasonable doubt.”
People v Lundy, 467 Mich. 254, 257; 650 NW2d 332 (2002). It is the trier of fact’s role to judge
credibility and weigh the evidence. People v Jackson, 292 Mich. App. 583, 587; 808 NW2d 541
(2011).

       Whether a defendant was deprived his constitutional right to present a defense is
reviewed de novo. People v Unger, 278 Mich. App. 210, 247; 749 NW2d 272 (2008).

                                          III. ANALYSIS

                            A. SUFFICIENCY OF THE EVIDENCE

        To convict a defendant under MCL 750.81d(1), the prosecution must establish: “(1) the
defendant assaulted, battered, wounded, resisted, obstructed,3 opposed, or endangered a police
officer, and (2) the defendant knew or had reason to know that the person that the defendant
assaulted, battered, wounded, resisted, obstructed, opposed, or endangered was a police officer
performing his or her duties.” People v Corr, 287 Mich. App. 499, 503; 788 NW2d 860 (2010)
(footnote added). However, an individual has a common-law right to resist an unlawful arrest.
People v Moreno, 491 Mich. 38, 48; 814 NW2d 624 (2012).

        Here, defendant unconvincingly argues that the prosecution presented insufficient
evidence to sustain his conviction. The prosecution actually presented ample evidence, which
sustains his conviction of violating MCL 750.81d(1). Defendant himself testified that the officer
told him to stay back from the scene multiple times, and that he did not comply with the officer’s
request. Moreover, the officer testified that when he attempted to arrest defendant for hindering
his investigation under a city ordinance, defendant told the officer he was not going to jail and
fled the scene. When ordered to stop, according to the officer, defendant continued to run.
Therefore, when viewed in the light most favorable to the prosecution, defendant “obstructed” a


3
  “ ‘Obstruct’ includes the use or threatened use of physical interference or force or a knowing
failure to comply with a lawful command.” MCL 750.81d(7)(a).


                                                 -2-
police officer per MCL 750.81d(1), in that he knowingly “fail[ed] to comply with a lawful
command.” Defendant also admitted he knew the officer was a police officer, nor does he
dispute that the officer was performing his duties as a police officer when the incident occurred.
The officer’s testimony confirmed that he was in a full police uniform at the time, questioning an
individual about a possible violation of city ordinances against open intoxicants and littering.
       The prosecution thus presented sufficient evidence that defendant violated MCL
750.81d(1).4

                            B. RIGHT TO PRESENT A DEFENSE

       It is well-established that a criminal defendant has a constitutional right to a “meaningful
opportunity to present a complete defense.” People v King, 297 Mich. App. 465, 473; 824 NW2d
258 (2012).

       Here, defendant asserts that, by limiting his argument, the trial court improperly denied
him the opportunity to present a defense. Specifically, he points to a statement made by defense
counsel during closing argument that defendant should not have been tased because he was doing
what the officer ordered him to do. His attorney stated:

       We can’t condone [the officer’s] bad behavior. If you apply the facts that have
       been given to you today, and . . . you have to apply all of the evidence that
       you’ve been presented with and look at the whole – all of the circumstances
       involved in this, the evidence demonstrated that [the officer] acted
       inappropriately. He acted too aggressively. He was too quick to pull that Taser
       gun. He should not have tasered [defendant].

       You can’t allow the prosecution to justify [the officer’s] actions by convicting
       him of resisting and obstructing . . . a police officer.

       The prosecution then objected, stating that the argument asked the jury to decide the case
on facts that were irrelevant to whether defendant was actually guilty of the charged offense.
Defense counsel averred that she was “asking the jury to take into consideration all of the facts
and circumstances surrounding” the incident. The court sustained the prosecution’s objection,
and defense counsel stated that she had nothing further to argue.

        Defendant’s claim that the trial court limited his argument is unavailing. It is clear from
the record that defendant had ample opportunity to present his case: namely, that the police
officer had reason to lie about the incident, because he used excessive force in tasering defendant
when defendant was complying with his commands. The trial court’s actions did not prevent
defendant from presenting this version of events to the jury—and in fact, defendant made these


4
 Defendant’s claim that the officer’s actions were unlawful is without merit. Though there is a
common-law right to resist an unlawful arrest, finding that defendant exercised this right requires
us to view the testimony in the light most favorable to defendant—something we are not
permitted to do. See Moreno, 491 Mich. at 58; and Lundy, 467 Mich. at 257.


                                                -3-
points during an unobjected portion of his closing argument. Accordingly, he was not denied the
right to present a defense.

       Affirmed.



                                                          /s/ Henry William Saad
                                                          /s/ Peter D. O’Connell
                                                          /s/ Christopher M. Murray




                                              -4-